UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-7945 DELUXE CORPORATION (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 41-0216800 (I.R.S. Employer Identification No.) 3680 Victoria St. N., Shoreview, Minnesota (Address of principal executive offices) 55126-2966 (Zip Code) (651) 483-7111 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). þYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesþNo The number of shares outstanding of registrant’s common stock, par value $1.00 per share, at October 25, 2011 was 50,817,360. PART I − FINANCIAL INFORMATION Item 1. Financial Statements. DELUXE CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share par value) (Unaudited) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Trade accounts receivable (net of allowances for uncollectible accounts of $3,989 and $4,130, respectively) Inventories and supplies Deferred income taxes Funds held for customers Other current assets Total current assets Long-Term Investments (including $2,157 and $2,283 of investments at fair value, respectively) Property, Plant, and Equipment (net of accumulated depreciation of $347,469 and $338,419, respectively) Assets Held for Sale Intangibles (net of accumulated amortization of $437,497 and $413,412, respectively) Goodwill Other Non-Current Assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Short-term debt Total current liabilities Long-Term Debt Deferred Income Taxes Other Non-Current Liabilities Commitments and Contingencies (Notes 12, 13 and 16) Shareholders’ Equity: Common shares $1 par value (authorized: 500,000 shares; outstanding: 2011 – 50,817; 2010 – 51,338) Additional paid-in capital Retained earnings Accumulated other comprehensive loss (50,484 ) (50,012 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Condensed Notes to Unaudited Consolidated Financial Statements 2 DELUXE CORPORATION CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) (Unaudited) Quarter Ended Nine Months Ended September 30, September 30, Revenue $ Cost of goods sold, including restructuring charges Gross Profit Selling, general and administrative expense Net restructuring charges Net gain on sale of facility — — (110 ) — Operating Income Loss on early debt extinguishment — — (6,995 ) — Interest expense (11,831 ) (11,207 ) (35,922 ) (33,250 ) Other (expense) income (301 ) (216 ) (1,017 ) Income Before Income Taxes Income tax provision Income From Continuing Operations Net Loss From Discontinued Operations — (372 ) — (771 ) Net Income $ Basic Earnings Per Share: Income from continuing operations $ Net loss from discontinued operations — (0.01 ) — (0.02 ) Basic earnings per share Diluted Earnings Per Share: Income from continuing operations $ Net loss from discontinued operations — (0.01 ) — (0.01 ) Diluted earnings per share Cash Dividends Per Share $ Total Comprehensive Income $ See Condensed Notes to Unaudited Consolidated Financial Statements 3 DELUXE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Nine Months Ended September 30, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities of continuing operations: Net loss from discontinued operations — Depreciation Amortization of intangibles Amortization of contract acquisition costs Deferred income taxes Employee share-based compensation expense Loss on early debt extinguishment — Other non-cash items, net Changes in assets and liabilities, net of effect of acquisitions: Trade accounts receivable (1,826 ) Inventories and supplies (461 ) (294 ) Other current assets (5,411 ) (249 ) Non-current assets Accounts payable (76 ) (2,502 ) Contract acquisition payments (9,998 ) (13,837 ) Other accrued and non-current liabilities (11,206 ) (25,162 ) Net cash provided by operating activities of continuing operations Cash Flows From Investing Activities: Purchases of capital assets (28,226 ) (31,613 ) Payments for acquisitions, net of cash acquired (80,486 ) (98,621 ) Payments on company-owned life insurance policies (6,383 ) — Loans to distributors (3,515 ) — Proceeds from company-owned life insurance policies — Proceeds from sales of marketable securities — Other (1,936 ) (1,883 ) Net cash used by investing activities of continuing operations (120,546 ) (124,365 ) Cash Flows From Financing Activities: Net proceeds from short-term debt Payments on long-term debt, including costs of debt reacquisition (215,030 ) — Proceeds from issuing long-term debt — Payments for debt issue costs (3,470 ) (2,361 ) Change in book overdrafts (1,595 ) Proceeds from issuing shares under employee plans Excess tax benefit from share-based employee awards Payments for common shares repurchased (23,620 ) (2,999 ) Cash dividends paid to shareholders (38,395 ) (38,586 ) Net cash used by financing activities of continuing operations (43,964 ) (38,067 ) Effect Of Exchange Rate Change On Cash (1,099 ) Net Change In Cash And Cash Equivalents Cash And Cash Equivalents: Beginning Of Period End Of Period $ $ See Condensed Notes to Unaudited Consolidated Financial Statements 4 DELUXE CORPORATION CONDENSED NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (dollars and shares in thousands, except per share amounts) Note 1: Consolidated financial statements The consolidated balance sheet as of September 30, 2011, the consolidated statements of income for the quarters and nine months ended September 30, 2011 and 2010 and the consolidated statements of cash flows for the nine months ended September 30, 2011 and 2010 are unaudited. The consolidated balance sheet as of December 31, 2010 was derived from audited consolidated financial statements, but does not include all disclosures required by generally accepted accounting principles (GAAP) in the United States of America. In the opinion of management, all adjustments necessary for a fair statement of the consolidated financial statements are included. Adjustments consist only of normal recurring items, except for any discussed in the notes below. Interim results are not necessarily indicative of results for a full year. The consolidated financial statements and notes are presented in accordance with instructions for Form 10-Q, and do not contain certain information included in our annual consolidated financial statements and notes. The consolidated financial statements and notes appearing in this report should be read in conjunction with the consolidated audited financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2010 (the “2010 Form 10-K”). Note 2: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The new guidance changes some fair value measurement principles and disclosure requirements. The changes in fair value measurement principles relate primarily to financial assets and do not impact our fair value measurements at this time. Effective January 1, 2012, we will adopt the new disclosure requirements. In June 2011, the FASB issued ASU No. 2011-05, Presentation of Comprehensive Income. This standard eliminates the current option to report other comprehensive income and its components in the statement of shareholders’ equity. The standard also requires that the components of other comprehensive income be presented in interim financial statements. Currently, only the total of comprehensive income is required to be presented in interim reports. The new standard is effective for us on January 1, 2012. In September 2011, the FASB issued ASU No. 2011-08, Testing Goodwill for Impairment. Under the new guidance, companies have the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less that its carrying amount. If, after this qualitative assessment, a company determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step quantitative impairment test is unnecessary. We elected to adopt this new standard during the quarter ended September 30, 2011. As such, when performing our annual goodwill impairment analysis as of July 31, 2011, we performed a qualitative assessment of events and circumstances affecting the fair value of all of our reporting units. Further information regarding the results of this analysis can be found in Note 8: Fair value measurements. Note 3: Supplemental balance sheet information Inventories and supplies – Inventories and supplies were comprised of the following: September 30, December 31, Raw materials $ $ Semi-finished goods Finished goods Supplies, primarily production Inventories and supplies $ $ 5 Marketable securities – Available-for-sale marketable securities included within funds held for customers and other current assets were comprised of the following: September 30, 2011 Cost Gross unrealized gains Gross unrealized losses Fair value Corporate investments: Money market securities $ $
